47 N.Y.2d 838 (1979)
The People of the State of New York, Respondent,
v.
Cecilio Cruz, Appellant.
Court of Appeals of the State of New York.
Argued May 3, 1979.
Decided June 5, 1979.
Randolph Volkell and William E. Hellerstein for appellant.
Eugene Gold, District Attorney (Elyse Bohm of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*839MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant's wife, who on direct examination had not testified as a character witness, was cross-examined regarding defendant's prior criminal record. While this was concededly error, such questioning did not rise to the level of constitutional error depriving defendant of a fair trial. In such circumstances, and in view of the court's efforts to give curative instructions, the overwhelming evidence against defendant, and the lack of significant probability of acquittal absent such testimony, this cross-examination constituted harmless error (People v Crimmins, 36 N.Y.2d 230, 241-242).
Order affirmed in a memorandum.